IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-30891
                          Conference Calendar
                           __________________


ROTHEN R. HINTON,

                                       Plaintiff-Appellant,

versus

GREGORY N. WAMPLER,

                                       Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                         USDC No. 95-CV-267
                        - - - - - - - - - -
                          February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Rothen R. Hinton appeals the district court’s dismissal as

frivolous of his pro se, in forma pauperis (IFP) 42 U.S.C. § 1983

action.   The district court did not err by dismissing Hinton’s

action against his former attorney Gregory N. Wampler for alleged

erroneous advice in a previous federal civil action.     See Mills

v. Criminal Dist. Court No. 3, 837 F.2d 677, 679 (5th Cir. 1988).

     AFFIRMED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.